PER CURIAM.
Contrary to the appellant’s sole point on appeal, we find no abuse of discretion in the trial court’s directly responding to the jury’s simple request for the elements of the charged crime of burglary by stating those elements, along with the presumption of innocence and the state’s burden of proof, without also re-reading a previously given instruction concerning the defense of good faith mistake.1 See Engle v. State, 438 So.2d 803 (Fla.1983), cert. denied, 465 U.S. 1074, 104 S.Ct. 1430, 79 L.Ed.2d 753 (1984); Henry v. State, 359 So.2d 864 (Fla. 1978); Freeman v. State, 494 So.2d 270 (Fla. 4th DCA 1986); Reifsnyder v. State, 428 So.2d 738 (Fla. 2d DCA 1983); Bristow v. State, 338 So.2d 553 (Fla. 3d DCA 1976); Fla.R.Crim.P. 3.410.
Affirmed.

. Cf. Dudley v. State, 405 So.2d 304 (Fla. 4th DCA 1981); Rodriguez v. State, 396 So.2d 798 (Fla. 3d DCA 1981).